United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3812
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Stanley L. Frenchie,                     *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: May 9, 2005
                                 Filed: May 20, 2005
                                  ___________

Before LOKEN, Chief Judge, BEAM, and SMITH, Circuit Judges.
                              ___________

PER CURIAM.

       On August 25, 2004, Stanley Frenchie was charged with violating the
conditions of his supervised release by committing a residential burglary, in violation
of state law. The district court held that Frenchie violated the conditions of his
release and sentenced him to twenty-two months' imprisonment. This appeal
followed. Frenchie raises a Sixth Amendment challenge to the use of an out-of-court
statement at his revocation hearing. We affirm.
I.    BACKGROUND

       At Frenchie's revocation hearing the government presented one witness, Officer
Wilkison, one of the officers who investigated the burglaries at issue. Officer
Wilkison testified that on the evening in question he responded to two separate
burglary calls at an apartment complex in St. Charles, Missouri. After completing his
investigation at the first burglary, and after arriving at the scene of the second, he
received information from his dispatch describing a suspicious person who had
ducked between two apartment buildings and was walking away. Given that
information, Officer Wilkison drove around the vicinity to locate this individual and
eventually pulled over Frenchie in his car because Frenchie matched the description
provided by dispatch.

       Officer Wilkison noticed Frenchie's shoes were muddy and asked him to step
out of the car. There had been muddy footprints at the scene of one of the burglaries.
Upon searching the vehicle, Officer Wilkison seized several pieces of jewelry,
including a class ring bearing the name of one of the burglary victims, brown gloves,
a cell phone, cash, and a screw driver that was consistent with a pry mark left at one
of the burglary scenes he investigated. Officer Wilkison then took Frenchie into
custody.

       Officer Wilkison referenced an out-of-court statement during his direct
examination that was made by one of the burglary victims, Jerrod Groce. Officer
Wilkison testified that Groce said that his door was locked before the burglary and
that the porch door had been pried open.

II.   DISCUSSION

      We review constitutional questions de novo. United States v. Martin, 382 F.3d
840, 844 (8th Cir. 2004). Frenchie argues that under the Sixth Amendment he had

                                         -2-
a right to confront Groce at his revocation hearing, citing Crawford v. Washington,
541 U.S. 36 (2004). Confrontation right violations are subject to the harmless error
analysis found in Chapman v. California, 386 U.S. 18, 24 (1967), which requires that
the error be harmless beyond a reasonable doubt. United States v. Chapman, 356
F.3d 843, 846 (8th Cir. 2004). "'When the evidence of a defendant's guilt is
overwhelming, appellate courts have held that violations of the confrontation clause
by the admission of hearsay statements are harmless beyond a reasonable doubt.'"
United States v. Wells, 347 F.3d 280, 290 (8th Cir. 2003) (quoting United States v.
Williams, 181 F.3d 945, 952 (8th Cir. 1999)), cert. denied, 124 S. Ct. 2435 (2004).
This is such a case so we need not address Frenchie's Sixth Amendment argument.

       The district court had a sufficient basis upon which to make its determination
regarding Frenchie's revocation without Officer Wilkison's testimony of what Groce
said. Although Frenchie argues that the district court revoked his supervised release
based entirely on Groce's out-of-court statement, we disagree. As noted above, the
district court based its revocation determination on the direct testimony of Officer
Wilkison, who substantiated Frenchie's participation in the burglaries with his
personal knowledge. Groce's statement was certainly not "the only bases for any type
of finding that Mr. Frenchie committed a violation of his supervised release," as
Frenchie argues.

       Based on Officer Wilkison's first-hand knowledge and testimony, we know that
Frenchie was present in the burglarized area within minutes of the time the second
burglary was reported, he matched the description that dispatch provided Officer
Wilkison, he possessed a screw driver that matched the pry mark on the door of an
apartment that had been burglarized, he carried brown gloves in the front seat of his
car, his muddy shoes were consistent with the muddy shoe prints left at one of the
burglaries, he had numerous pieces of jewelry in the front seat of his car, and he
attempted to hide that jewelry when Officer Wilkison asked him to step out of his
vehicle. Without considering any of the challenged evidence, the district court had

                                        -3-
sufficient properly admitted evidence to conclude that Frenchie participated in a
burglary and thereby violated the conditions of his supervised release. At most,
Officer Wilkison's testimony regarding Groce's statement was superfluous and did not
contribute to the district court's conclusion. Thus, its admission, even if erroneous,
was harmless beyond a reasonable doubt.

III.   CONCLUSION

       For the reasons stated herein, we affirm.
                       ______________________________




                                         -4-